DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by  US8368013B2 by Ishimaru et al (Ishimaru). 
 
Referring to the claim 1 Ishimaru teaches, A gas analyzer (Fig 1, 2 item 1 apparatus) comprising:
a sample chamber (ionization chamber 16 having  item 2 sample stage column column 3 lines 62 to 63) which is equipped with a dielectric wall (item 4 dielectric tube made of glass) structure and into which only a sample gas to be measured is introduced (See Column 4 lines 3 to 19 where Ishimaru teaches a process of converting the sample to be analyzed in to gas form and carrying it forward in to the ionization chamber); 

    PNG
    media_image1.png
    529
    709
    media_image1.png
    Greyscale

a plasma generation mechanism that generates plasma in the sample chamber  that has been depressurized, using an electric field and/or a magnetic field applied through the dielectric wall structure(see column 4 lines 20 to 54 where Ishimaru explains the plasma formation with DBD process with AC power supply) ; and 
an analyzer unit that analyzes the sample gas via the generated plasma  (Column 4 lines 55 to 58 Ishimaru teaches a mass analyzer which analyzes the sample. Also see, abstract and claim 1).

Referring to the claim 2 Ishimaru teaches the gas analyzer apparatus according to claim 1, further comprising a gas input unit configured to introduce only the sample gas from a process into the sample chamber (Column 4 lines 3 to 30 teaches a process in order to create a sample gas by thermal evaporation and introducing in to the plasma chamber for analysis)..

Referring to the claim 4 Ishimaru teaches the gas analyzer apparatus according to claim 1, wherein the plasma generation mechanism includes a mechanism for generating plasma using at least one of inductively coupled plasma, dielectric barrier discharge, and electron cyclotron resonance. (Ishimaru teaches a DBD process see column 4 lines 25 to 30).

Referring to the claim 5 Ishimaru teaches the gas analyzer apparatus according to claim 1, wherein the sample chamber has a total length of 1 to 100 mm and a diameter of 1 to 100 mm (Ishimaru further teaches the sample gas tube size  10 mm, see Column 5 lines 17 to 20)

Referring to the claim 6 Ishimaru teaches the gas analyzer apparatus according to claim 1, wherein the analyzer unit includes: a filter unit that filters ionized gas present in the plasma; and a detector unit that detects filtered ions. (See Fig 10C and column 10 lines 28 to 32 where Ishimaru teaches using a filter). 

Claims 12-16 are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by   
US2003 0046976 A1 by Hanazaki et al (Hanazaki).


Referring to the claim 12 Hanazaki teaches a control method of a system including a processing chamber (Fig 1 item 100 paragraph [0031])  that carries out a plasma process (paragraphs [0033] [0036]), wherein the system includes a gas analyzer apparatus (Fig 1 item 7) and including a sample chamber (Fig 1 or 2 and item 5, 7)  which differs to the processing chamber (item 100) and into which only a sample gas from the processing chamber is introduced, and the control method comprises controlling the plasma process carried out in the processing chamber based on a measurement result of the gas analyzer apparatus (See Paragraphs [0036] to [0039] where Hanazaki teaches a  plasma treatment system with a gas analyzer equipment using ECR plasma and analyzing the process gas, abstract, claim 11).

Referring to the claim 13 Hanazaki teaches the control method according to claim 12, wherein the controlling the plasma process includes determining an endpoint of at least one plasma process from a measurement result provided by the gas analyzer apparatus for a by-product of the at least one plasma process (See Fig 5 abstract and claim 13)

Referring to the claim 14 Hanazaki teaches the control method according to claim 13, wherein the at least one plasma process includes at least one of etching, film forming, and cleaning. (See Fig 1 plasma treatment of a semiconductor claim 8)

Referring to the claim 15 Hanazaki teaches the control method according to claim 12, further comprising generating plasma in the sample chamber independently of the processing chamber. (See Fig 1, 2 and claims 8, 9).

Claim 16 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by US2017/0050223 A1 by Graupmann et al (Graupmann).

Referring to the claim 16   Graupmann teaches  A nontransitory computer readable medium encoded with a program product  (See Fig 9) that controls a system  (Fig 1 paragraph [0020]) including a processing chamber (item 1 cleaning chamber) that carries out a plasma process (claim 1), 

    PNG
    media_image2.png
    411
    627
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    290
    685
    media_image3.png
    Greyscale

wherein the system further includes a gas analyzer apparatus (See Fig 1 item 5 gas analyzer) including a sample chamber which differs to the processing chamber (item 1 cleaning chamber is different from gas analyzer chamber 5) and into which only a sample gas from the processing chamber is introduced, and the program product comprises instructions that control the plasma process carried out in the processing (See  Fig 9 and claims 3, 10 and 11) .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7-11  are  rejected under 35 U.S.C. 103 as being unpatentable over  Ishimaru reference  as applied to claim 1, 6  above, and further in view of  US20030046976 A1 by Hanazaki et al (Hanazaki).

Referring to the claim 3 Ishimaru teaches the gas analyzer apparatus according to claim 1, but Ishimaru is silent on wherein the dielectric wall structure includes at least one of quartz, aluminum oxide, and silicon nitride. (Ishimaru teaches the sample tube is dielectric and glass tube and hence it is a quartz glass inherently).

However, Hanazaki teaches, wherein the dielectric wall structure includes at least one of quartz, aluminum oxide, and silicon nitride (Hanazaki teaches a quartz tube see paragraph [0031] and [0036]).

    PNG
    media_image4.png
    596
    769
    media_image4.png
    Greyscale

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate quartz or aluminum oxide or Silicon Nitride as gas analytic discharge tube of the Ishimaru in order to use non deteriorating materials which are capable of stable gas analysis over a long period (See Hazanaki paragraph [0036]).

Referring to the claim 7 Ishimaru teaches the gas analyzer apparatus according to claim 6, but silent on further comprising an energy filter disposed between the filter unit and the sample chamber.

However, Hanazaki teaches the further comprising an energy filter disposed between the filter unit and the sample chamber (Fig 1 item 7 analytical pipe includes filters between the treatment chamber and analytical unit, see paragraph [0040]).

(See Paragraph [0040] of Hanazaki).

Referring to the claim 8 Ishimaru teaches the gas analyzer apparatus according to claim 1 but silent on “a process monitoring apparatus comprising the gas analyzer apparatus.

However, Hanazaki teaches a process monitoring apparatus comprising the gas analyzer apparatus. (See Fig 1 and abstract and claim1 where Hanazaki teaches a semiconductor treatment apparatus with a gas analyzer).


    PNG
    media_image5.png
    481
    674
    media_image5.png
    Greyscale


Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate Hanazaki’s teachings of using gas 

Referring to the claim 9 Ishimaru teaches the A system comprising: the gas analyzer apparatus according to claim 1;  but silent on a processing chamber in which a plasma process is carried out and from which the sample gas is supplied to the gas analyzer apparatus. 

Hanazaki teaches a processing chamber in which a plasma process is carried out (See Fig 1 item 100 plasma process chamber) and from which the sample gas is supplied to the gas analyzer apparatus (See paragraph [0031] and [0033] where Hanazaki teaches process gas to a gas analyzing apparatus item 7to item 4 and analyzing discharge 2 and analytical tool 6). 

 Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate Hanazaki’s teachings of using the process gas of a treatment chamber in to Ishimaru’s gas analyzing system for precise process control.

Referring to the claim 10 Ishimaru’s system as modified by Hanazaki’s reference teaches the system according to claim 9, Ishimaru further teaches comprising a process control unit (Fig 2 item 51 process monitoring and control unit) that controls at least one plasma process carried out in the processing chamber based on a 

    PNG
    media_image6.png
    767
    741
    media_image6.png
    Greyscale

	
 Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate Hanazaki’s teachings of using the process gas of a treatment chamber in to Ishimaru’s gas analyzing system for precise process control (See paragraph [0053] abstract claim 1 Hanazaki ).

Referring to the claim 11 Ishimaru teaches the system according to claim 10, Hanazaki further teaches wherein the process control unit  includes a unit that determines an endpoint of the at least one plasma process from a measurement result provided by the gas analyzer apparatus for a by-product of the at least one plasma process. (See abstract and paragraphs [0053] and [0054] and claim 1). Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing (See paragraph [0053] abstract claim 1 Hanazaki).

Conclusion

Claims 1-16 are rejected over prior art.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Also, see examiner recorded prior art:  US11201045, US10777401,  US9997325, US2013/0048851 and US5641546. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/12/2022